DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimers
The terminal disclaimer filed on 6/2/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,732,753 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 6/2/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,712,850 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 6/2/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,016,590 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Withdrawn Rejections
The 35 U.S.C. 103 rejection of claims 1, 2 and 4-10 over Buchwald et al. of record in the previous Office Action mailed on 12/06/2021 has been withdrawn due to Applicant's amendment filed on 6/2/2022.
The 35 U.S.C. 103 rejection of claims 1, 2, 4-11, 13, 14 and 20 over Wildner et al. in view of Fujii et al. of record in the previous Office Action mailed on 12/06/2021 has been withdrawn due to Applicant's amendment filed on 6/2/2022.

Claim Objections
Claim 1 is objected to because of the following informalities: In line 25, the recitation “is” should be inserted after “has a first radius of curvature that”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites “wherein one of or both the first frame surface and the glass substrate comprise a radius of curvature in a range from about 20 mm to about 1500 mm”, however, claim 1, from which claim 2 depends from, now recites “wherein the first frame surface has a frame radius of curvature of in a range from about 20 mm to about 1500 mm”. Thus, claim 2 fails to further limit claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kondo et al. (US 2012/0202030) [hereinafter Kondo].
Regarding claim 15, Kondo discloses a cover glass and frame system (Figs. 1, 2 and 4) comprising a frame (Figs. 1-2, frame 16 and Fig. 4, frame 36) comprising a first frame surface, a second frame surface opposing the first frame surface, and a frame edge with a thickness defined as the distance between the first frame surface and the second frame surface (Figs. 2 and 4, frame 16 and 36), a frame width defined as a first dimension of one of the first or second frame surfaces orthogonal to the frame thickness, and a frame length defined as a second dimension of one of the first and second frame surfaces orthogonal to both the frame thickness and the frame width (Fig. 1), a frame opening extending from the first frame surface to the second frame surface and surrounded by an interior surface connecting the first frame surface and the second frame surface (Fig. 1, 2 and 4), and a glass substrate (Fig. 2, glass substrate 12 and Fig. 4, glass substrate 32) disposed on and attached to the first frame surface, the glass substrate comprising a first major surface, a second major surface opposing the first major surface and a minor surface connecting the first major surface and the second major surface with a thickness defined as a distance between the first major surface and the second major surface (Figs. 1, 2 and 4), a width defined as a first dimension of one of the first or second major surfaces orthogonal to the thickness (Fig. 1), and a length defined as a second dimension of one of the first or second major surfaces orthogonal to both the thickness and the width (Fig. 1), and wherein the width of the glass substrate is greater than the frame width (Figs. 2 and 4), and the length of the glass substrate is greater than the frame length (Fig. 1), and the thickness is 1.5 mm or less (paragraph [0068]), a display module disposed in the frame opening within the interior surface, wherein the display module has a display width that is less than the frame width and a display length that is less than the frame length (Fig. 1, display 14), wherein the glass substrate completely covers the frame opening (Figs. 1, 2 and 4), and the frame and the glass substrate in Kondo are attached to form an integral unit (Figs. 2 and 4) that experience substantially the same stresses as one another, before, during and after an impact on either one or both of the frame and the glass substrate, since the structure of the glass and frame system in Kondo is substantially identical to that of the claimed cover glass and frame system.
Furthermore, the limitation “for a vehicle interior system” in claim 15 has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. The preamble “for a vehicle interior system” is merely reciting the intended use of the claimed structure and a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See MPEP 2111.02.
	Regarding claim 16, the maximum stress exhibited by the frame caused by an impact on a portion of the second frame surface is inherently within 10% of the maximum stress exhibited by the glass substrate measured across a portion of the first major surface adjacent to the portion of the second frame surface, since the structure of the cover glass and frame system in Kondo is substantially identical to that of the claimed cover glass and frame system.
	Regarding claim 17, the maximum stress exhibited by the glass substrate measured across the entirety of the first major surface is inherently within 10% of the maximum stress exhibited by the frame caused by the impact, since the structure of the cover glass and frame system in Kondo is substantially identical to that of the claimed cover glass and frame system.
Regarding claim 18, Kondo discloses a cover glass and frame system (Figs. 1, 2 and 4) comprising a frame (Figs. 1-2, frame 16 and Fig. 4, frame 36) comprising a first frame surface, a second frame surface opposing the first frame surface, and a frame edge with a thickness defined as the distance between the first frame surface and the second frame surface (Figs. 2 and 4, frame 16 and 36), a frame width defined as a first dimension of one of the first or second frame surfaces orthogonal to the frame thickness, and a frame length defined as a second dimension of one of the first and second frame surfaces orthogonal to both the frame thickness and the frame width (Fig. 1), a frame opening extending from the first frame surface to the second frame surface and surrounded by an interior surface connecting the first frame surface and the second frame surface (Fig. 1, 2 and 4), and a glass substrate (Fig. 2, glass substrate 12 and Fig. 4, glass substrate 32) disposed on and attached to the first frame surface, the glass substrate comprising a first major surface, a second major surface opposing the first major surface and a minor surface connecting the first major surface and the second major surface with a thickness defined as a distance between the first major surface and the second major surface (Figs. 1, 2 and 4), a width defined as a first dimension of one of the first or second major surfaces orthogonal to the thickness (Fig. 1), and a length defined as a second dimension of one of the first or second major surfaces orthogonal to both the thickness and the width (Fig. 1), and wherein the width of the glass substrate is greater than the frame width (Figs. 2 and 4), and the length of the glass substrate is greater than the frame length (Fig. 1), and the thickness is 1.5 mm or less (paragraph [0068]), a display module disposed in the frame opening within the interior surface, wherein the display module has a display width that is less than the frame width and a display length that is less than the frame length (Fig. 1, display 14), wherein the glass substrate completely covers the frame opening (Figs. 1, 2 and 4), and, when an impacter having a mass of 6.8 kg impacts the first major surface at an impact velocity of 5.35 m/s to 6.69 m/s, the deceleration of the impacter is inherently 120 g (g-force) or less, since the structure of the cover glass and frame system in Kondo is substantially identical to that of the claimed cover glass and frame system.
Furthermore, the limitation “for a vehicle interior system” in claim 18 has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. The preamble “for a vehicle interior system” is merely reciting the intended use of the claimed structure and a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See MPEP 2111.02.
Regarding claim 19, when the impacter having a mass of 6.8 kg impacts the first major surface at an impact velocity of 5.35 m/s to 6.69 m/s, the deceleration of the impacter is inherently not greater than 80 g for any 3 millisecond interval over a time of impact, since the structure of the cover glass and frame system in Kondo is substantially identical to that of the claimed cover glass and frame system.

Allowable Subject Matter
Claims 1, 4-14 and 20 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art fails to teach or suggest the distinct feature of “wherein the first frame surface has a frame radius of curvature of in a range from about 20 mm to about 1500 mm, and the glass substrate has a first radius of curvature that within 10% of the frame radius of curvature”, as now recited in independent claim 1.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781